Citation Nr: 0824286	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed left knee 
condition.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The veteran had active service from December 1958 to December 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The Board notes that the veteran had a Decision Review 
Officer (DRO) hearing in April 2004.  A transcript is of 
record.  



FINDINGS OF FACT

1.  The veteran is shown to have sustained a serious left 
knee injury requiring recovery while on active duty and to 
have experienced related symptoms including aching and pain 
over the years since service.  

2.  The currently demonstrated left knee degenerative joint 
disease (DJD) is shown as likely as not to be the residual of 
the injury sustained in the veteran's active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by DJD is due to an injury 
that was incurred in active duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In September 2005, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in July 2007 about relevant information on disability 
ratings and effective dates in the event that any of his 
claims were granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

While the Board notes that this notification was after the 
initial RO denial in January 2006, the veteran's claims were 
readjudicated in a Supplemental Statement of the Case in July 
2007 which cured the notice deficiencies as related to 
Dingess/Hartman.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of January 
2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The service records show that the veteran saw a VA doctor 
while in service for his left knee in September 1961.  The 
veteran had been playing football and twisted his left knee.  
The VA doctor noted crepitus under the patella, and further 
stated, "? Fluid mensical swelling.  Range of Motion 
compromised."  The veteran was diagnosed with "? Synovial 
tear."  

The veteran's separation examination in November 1961 does 
not show any complaint or finding referable to a left knee 
disorder.  

There is, however, a "buddy statement" in the record 
stating that the veteran in 1961 after injuring his left knee 
came to work on crutches during the Fall of 1961 because of 
the injury to his knee.  

There are VA medical records which indicate that the veteran 
was seen for pain in his left knee in August 1979.  The VA 
took an x-ray study of his right knee, which was 
unremarkable.  

The veteran subsequently went to a private doctor in December 
1981. This private doctor diagnosed the veteran with a tear 
of his left medial meniscus and recommended surgery.  The 
veteran had left knee surgery in December 1981, which was 
successful.  The post-operative diagnosis as a tear in the 
veteran's left medial meniscus with a synovial shelf.  

The veteran was afforded a VA medical examination of his left 
knee in January 2006.  In this examination, the veteran was 
diagnosed with DJD of his left knee and residuals of 
arthroscopic surgery on his left knee.  

The VA examiner noted that the veteran was injured in 
service; but added that he was not seen for many years 
thereafter for treatment.  The VA examiner stated that the 
veteran's left knee condition was not at least as likely as 
not related to the veteran's service because of the 19 year 
time period between separation from service and initial 
treatment in 1981.  He qualified that statement by saying 
that the veteran indicated there were treatment records from 
the missing time period which were not of record at the time.  

In April 2007, the veteran had a hearing and testified that, 
from the time of discharge to going to the VA Hospital in 
1979, his left knee ached and was painful, but he treated it 
with over the counter medications and ice packs.  

The VA examiner rendered a second medical opinion based on 
the entire record in June 2007.  In that medical opinion, the 
1979 VA reports were of record.  The VA examiner stated that 
"without resorting to mere speculation, this issue cannot be 
resolved."  

The VA examiner noted that the veteran was asymptomatic from 
separation in 1961 until complaints of pain in his left knee 
in 1979.  The VA examiner finally stated that "it [was] not 
possible to determine the etiology of [the veteran's] left 
knee condition or distinguish it from the left knee pain 
while he was in service."  

The Board acknowledges that the veteran had injury in 
September 1961 during service.  The "buddy statement" 
confirms that the veteran was treated for this condition in 
the Fall of 1961.  

However, there was no complaint or finding of a left knee 
disorder during the veteran's separation examination in 
November 1961.  

The medical evidence first showing any complaint of pain or 
injury of the left knee following service was dated in August 
1979 when the veteran was seen at VA.  

However, the veteran has offered credible testimony that he 
had treated his left knee problem with over-the-counter 
medication and ice packs since his service.  

While the VA examiner could not state without resorting to 
speculation whether the current left knee condition was 
related to the injury documented in service, his statement 
does not take into account the veteran's assertions of having 
related knee problems since service.  

The veteran in this regard can provide competent evidence as 
to his observations of experiencing pain, even though he is 
not competent to offer a medical diagnosis or opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Here, given the statements documenting the seriousness of the 
injury in service and his having a continuity of symptoms 
thereafter, the Board finds the evidentiary record to be in 
relative equipoise in showing that the veteran's current left 
knee condition manifested by DJD as likely as not is due the 
documented injury sustained during service.  

By extending the benefit of the doubt to the veteran in this 
case, service connection for the left knee condition is 
warranted.  



ORDER

Service connection for the left knee DJD is granted.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


